Citation Nr: 1643967	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensably disabling prior to September 19, 2015, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1982 to December 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection at a noncompsenable level effective August 31, 2007.  In a November 2015 rating decision, the Appeals Management Center granted an increased rating of 50 percent effective September 19, 2015.  This issue was previously remanded by the Board in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that remand is necessary to clarify private audiological examination results.  October 2002, March 2011 and November 2012 private examinations indicate that speech discrimination tests were administered, but it is unclear whether the Maryland CNC Test was used, as required by 38 C.F.R. § 4.85(a) (2015).  The Board must therefore remand this claim to obtain this information.  See Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and give him an opportunity to identify or submit any additional pertinent evidence in support of his claim, to include private or VA treatment records.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Contact the Veteran and request that he obtain (or authorize the AOJ to obtain) clarification from the respective providers of the October 2002, March 2011, and November 2012 speech discrimination tests to determine whether the Maryland CNC Test was utilized.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

